DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
In response to the preliminary amendment received June 24, 2019:
Claims 1-5, 7-10, 12-15 and 17-23 are pending. Claims 6, 11 and 16 have been cancelled as per applicant’s request.
Election/Restrictions
Applicant’s election of Group I (claims 1-14 and 23) in the reply filed on February 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the specification, the mixture for obtaining the positive electrode active material may contain 0.01 to 1 parts by weight of the Mn-supply material and 0.01 to 2 parts by weight of the B-supply material for 100 parts by weight of the lithium metal oxide particle (pg. 12, lines 5-12), and further, the examples have weights ratios (active material: manganese carbonate: boric acid) of 100:0.12:0.15, 100:0.24:0.15, 100:0.36:0.15, 100:0.48:0.15, 100:0.12:0.26, 100:0.36:0.26 and 100:0.12:0.32 (pg. 14-19, examples 1-9). In light of the specification and examples being opposite of the claim language, it is unclear what is being claimed.
For purposes of examination, Claim 9 will be interpreted as claiming what is described in the examples, herein a total amount of the positive electrode active 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the specification, the invention requires manganese in the examples (pg. 16, lines 8-10) for the nickel-base lithium oxide particle. Claim 14 requires the chemical formula of the nickel-based lithium metal oxide particle wherein x1 (which can be Mn or Al) can be equal to zero (0≤x1≤0.1), while z1 (which can be Mg, Sn, Ca, Ge and Ga) is required (0<z1≤0.1) . There are no examples of the particle including Mg, Sn, Ca, Ge and Ga, thus it is unclear as interpreted in light of the specification why z1 would be required. 
For purposes of examination, Claim 9 will be interpreted with the inequalities of the chemical formula as claimed (requiring z1 and x1 can be equal to zero) and additionally as 0<x1≤0.1 and 0≤z1≤0.1 (i.e. requiring Mn and not requiring Mg, Sn, Ca, Ge or Ga). Applicant is invited to provide further clarification via amendments and/or remarks in response to the Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 105680025), cited in the IDS. The English machine translation of Liu et al. is attached and is referenced below.
Regarding Claim 1, Liu et al. teaches a lithium battery positive electrode material comprising a spinel lithium nickel manganese oxide (i.e. a lithium metal oxide particle of a nickel-based layered structure) coated with a lithium boron oxide and a LiMnBO3 (i.e. a coating layer disposed on a surface of the lithium metal oxide particle wherein the coating includes a manganese compound and a boron compound) (Para. [0014-15]). 
Regarding Claim 8, Liu et al. teaches all of the elements of the current invention in claim 1 as explained above.
Liu et al. further teaches the ratio of the lithium boron oxide compound (i.e. the boron compound) to LiMnBO3 (i.e. the manganese compound) is in a range of 1:05-4 (Para. [0017]) and further teaches examples wherein the ratio is 1:1-1:10 (See Table 3, examples 1-5).
Regarding Claim 9, Liu et al. teaches all of the elements of the current invention in claim 1 as explained above.

Regarding Claim 24, Liu et al. teaches all of the elements of the current invention in claim 1 as explained above.
Liu et al. further teaches a lithium battery positive active material for a lithium battery (i.e. a lithium rechargeable battery) (Para. [0053], [0043]) wherein the battery comprises a positive electrode, a negative electrode and an electrolyte (Para. [0027]) wherein the positive electrode includes the positive electrode active material for a lithium rechargeable battery according to claim 1 (Para. [0014-15]).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (CN 105680025) in view of Kawakami et al. (US 2015/0099178). The English machine translation of Liu et al. is attached and is referenced below.
Regarding Claim 2, Liu et al. teaches all of the elements of the current invention in claim 1 as explained above.
	Liu et al. teaches the coating layer including the spinel lithium manganese oxide (i.e. the coating layer includes a spinel phase) (Para. [0014]). 

However, Kawakami et al. teaches a positive electrode active material for a lithium ion secondary battery (Para. [0010]) wherein a lithium manganese composite oxide particles have a rock-salt crystal structure and a spinel crystal structure (i.e. a mixture of spinel phase and rock salt phase) (Para. [0014]).
Accordingly, it would either be (a) anticipatory that the coating layer of Liu et al. includes a mixture of a spinel and rock salt phase, or (b) at the very least, it would have been obvious to modify the coating layer of Liu et al. to include a mixture of spinel and rock salt phase.
Reasons regarding (a):
Since all of the elements/compositions in claim 1 are present in Liu et al. a prima facie case of anticipation exists. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01(I).
Reasons regarding (b):
If it is shown that Liu et al. does not have a mixture of a spinel and rock salt phase, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to incorporate the teaching 
Regarding Claim 3, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 2 as explained above.
Kawakami et al. further teaches a positive electrode active material for a lithium ion secondary battery (Para. [0010]) wherein lithium manganese composite oxide particles have a rock-salt crystal structure and a spinel crystal structure (i.e. a mixture of spinel phase and rock salt phase derived from a manganese compound) (Para. [0014]). 
Accordingly, it would either be (a) anticipatory that the coating layer of Liu et al. includes a mixture of a spinel and rock salt phase derived from a manganese compound, or (b) at the very least, it would have been obvious to modify the coating layer of Liu et al. to include a mixture of spinel and rock salt phase, derived from a manganese compound.
Reasons regarding (a):
Since all of the elements/compositions (including the manganese compound) in claim 1 are present in Liu et al. a prima facie case of anticipation exists. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01(I).

See the rejection to claim 2 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawakami et al. cited herein.
Regarding Claim 4, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 3 as explained above.
Liu et al. further teaches the manganese compound is LiMnBO3 (i.e. a lithium manganese oxide) (Para. [0014]).
Regarding Claim 5, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 2 as explained above.
Liu et al. teaches the boron compound used is in the coating layer is Li2B4O7 (i.e. lithium borate) (Para. [0040]) and lithium borate as the boron source (Para. [0048-49]). The instant specification describes the vitreous hyaline amorphous phase derived from lithium borate (instant application – pg. 3, lines 10-12). Thus, it would be inherent that the coating layer of Liu et al. include a vitreous hyaline amorphous phase, wherein the vitreous hyaline amorphous phase is derived from the boron compound of the lithium borate in Liu et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re 
Regarding Claim 7, Liu et al. or Liu et al. as modified by Kawakami et al. teaches all of the elements of the current invention in claim 5 as explained above.
Liu et al. further teaches wherein the boron compound is LiBO2, LiB3O5, LiB5O8, LiB7O11, Li2B4O7, Li3BO3, Li3B5O9, Li3B7O12, Li4B2O5 or Li4B6O11 (Para. [0040]).
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105680025) in view of Sun et al. ("A novel concentration-gradient Li[Ni0.83Co0.07Mn0.10]O2 cathode material for high-energy lithium-ion batteries", 2011), cited in the IDS. The English machine translation of Liu et al. is attached and is referenced below.
Regarding Claim 10, Liu et al. teaches all of the elements of the current invention in claim 1 as explained above.
Liu et al. does not teach a concentration nickel gradient of the nickel-based lithium metal oxide particle.
However, Sun et al. teaches a cathode material for a lithium ion battery which is a layered composite Ni-rich oxide (pg. 10108, Col. 1) formed of a concentration-gradient material (pg. 10108, Col. 2, Para. 2) wherein a nickel concentration gradient exists having a form in which the concentration is decreased from the center of the particle in the surface direction (Fig. 3(b)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to incorporate the teaching of concentration-gradient of nickel of Sun et al., as it would provide a high reversible 
Regarding Claim 12, Liu et al. as modified by Sun et al. teaches all of the elements of the current invention in claim 9 as explained above.
Sun et al. teaches a cathode material for a lithium ion battery which is a layered composite Ni-rich oxide (pg. 10108, Col. 1)  formed of a concentration-gradient material (pg. 10108, Col. 2, Para. 2) wherein a nickel concentration gradient exists from 50 to 95% by length of a particle radius from the center of the particle (Fig. 3(b)). See the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Sun et al. cited herein.
Regarding Claim 13, Liu et al. as modified by Sun et al. teaches all of the elements of the current invention in claim 12 as explained above.
Sun et al. further teaches the concentration gradient of nickel having a form in which the concentration is decreased from the center of the particle in the surface direction (Fig. 3(b)).
Sun et al. et al. does not teach the particle has 40 mol% nickel at 90% by length of the particle radius. 
However, Sun et al. teaches the general conditions of a nickel concentration-gradient in the particle, wherein the nickel-concentration decreases from the center of the particle to the surface (Fig. 3(b)). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). It would have 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious. 
See the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Sun et al. cited herein.
Regarding Claim 14, Liu et al. as modified by Sun et al. teaches all of the elements of the current invention in claim 13 as explained above.
Sun et al. teaches Li[Ni0.83Co0.07Mn0.10]O2 (i.e. nickel-based lithium metal oxide particle) (pg. 10112, para. 2) wherein M1 is Mn, w1 is 0.07, x1 is 0.1, y1 is 0, z1 is zero, and thus w1+x1+y1+z1 is 0.17, m is zero, n is zero, and p1 is zero and thus, the claim limitation is met as all inequalities are satisfied (in light of the interpretation). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. to incorporate the teaching of the composition of Sun et al., as the composition shows improved thermal stability and very high discharge capacity (pg. 10112, Col. 1, Para. 2, Col 2, Para. 1).
*Alternately, Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105680025) in view of Sun et al. ("A novel concentration-gradient Li[Ni0.83Co0.07Mn0.10]O2 cathode material for high-energy lithium-ion batteries", 
Regarding Claim 14, Liu et al. as modified by Sun et al. teaches all of the elements of the current invention in claim 13 as explained above.
Fang et al. teaches a positive active material for a lithium ion battery (Para. [0008]), wherein the positive electrode active material is Li0.95Ni0.9Co0.05Mn0.04Mg0.01]O2 (Para. [0066]) wherein M1 is Mn, M3 is Mg, w1 is 0.05, x1 is 0.04, y1 is 0, z1 is 0.01, and thus w1+x1+y1+z1 is 0.07, m is -0.05, n is 0, and p1 is 0,  and thus, the claim limitation is met as all inequalities are satisfied.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. as modified by Sun et al. to incorporate the teaching of the positive electrode active material particle composition of Fang et al., as the composition provides high capacity, desirable cycling performance and desirable safety performance (Para. [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729